Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 9-15 directed to invention non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a process of making a high pure isoamylene stream by using a starting crude tertiary amyl ether stream comprising specific components having steps as recited in claim 1. The closest art of record - Smith, Jr. et al (4,447,668) - disclose a process of making high purity isoamylene comprising a step of feeding an alkyl tertiary amyl ether to a reactor to catalytically dissociate the ether into isoamylene and an alcohol corresponding to said alkyl (the abstract; figure 1; col. 2, line 48 to col. 3, line 2). On column 4, lines 17-22, Smith. Jr. discloses that the alkyl tertiary amyl ether may be produced by any methods known in the art and should itself be a relatively pure feed to the present dissociation. However, Smith, Jr. does not disclose using a starting crude tertiary amyl ether stream as recited in claim 1 so that specific components are selectively separated to produce a tertiary amyl ether stream for the dissociation step to produce an effluent containing isoamylene and specific components for separation to obtain an isoamylene product stream as recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772